Citation Nr: 0029627	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  97-11 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for organic disability 
manifested by periods of unconsciousness.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for fungus disease of 
the lungs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from May 1973 to June 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Columbia 
Regional Office (RO) October 1996 rating decision which 
denied service connection for fungus disease of the lungs, 
and declined to reopen the claims of service connection for 
bilateral hearing loss and a disability manifested by periods 
of unconsciousness with syncope (characterized as "seizure 
disorder").

In February 1999, the Board reopened the veteran's claim of 
service connection for bilateral hearing loss (finding new 
and material evidence had been submitted), granting service 
connection for right ear hearing loss and remanding the 
matter of service connection for left ear hearing loss to the 
RO for further development of the evidence.  Also in February 
1999, the Board remanded the claim of service connection for 
lung disease, and the veteran's application to reopen the 
claim of service connection for a seizure disorder.  

By rating decision in May 2000, the RO implemented the 
February 1999 grant of service connection for the veteran's 
right ear hearing loss, assigning it a 10 percent rating.  
Although the most recent supplemental statement of the case 
in May 2000 continued to list, as an issue on appeal, the 
matter of whether new and material evidence has been 
submitted in support of the application to reopen the claim 
of service connection for bilateral hearing loss (and it was 
listed as on appeal in the September 2000 VA Form 646 and 
written presentation to the Board), that matter was 
previously resolved by Board decision in February 1999, and 
the only issues remaining on appeal are as set forth on the 
title page above.


FINDINGS OF FACT

1.  Service connection for a disability manifested by periods 
of unconsciousness with syncope was denied by RO rating 
decision in April 1978, and no timely appeal therefrom was 
filed by or on behalf of the veteran.

2.  Evidence received in support of the application to reopen 
the claim of service connection for organic disability 
manifested by periods of unconsciousness, furnished since the 
April 1978 RO rating decision, is cumulative.

3.  The veteran's left ear auditory thresholds at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz are 20, 25, 20, 25, and 35 
decibels, respectively; her speech recognition ability in 
that ear is 96 percent correct.


CONCLUSIONS OF LAW

1.  The April 1978 RO rating decision, which denied service 
connection for a disability manifested by periods of 
unconsciousness with syncope, is final.  38 U.S.C.A. § 4005 
(West 1976) (now 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 19.153 (1978) (now 38 C.F.R. § 20.1103 (1999)).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for organic disability 
manifested by periods of unconsciousness.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The veteran's left ear hearing is not a disability within 
the meaning of the applicable regulatory criteria.  38 C.F.R. 
§ 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence claim:

Service connection for organic disability manifested by 
periods of unconsciousness with syncope was denied by RO 
rating decision in April 1978, finding that the clinical 
evidence of record did not show a diagnosis of such 
disability; no timely appeal from that rating decision was 
filed following notification thereof in April 1978.  
38 U.S.C.A. § 4005; 38 C.F.R. § 19.153.  Accordingly, the 
April 1978 RO rating decision became final and is not subject 
to revision on the same factual basis, but may be reopened on 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999), rev'd on other 
grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Elkins v. West, 12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  See 
Elkins, 12 Vet. App. 209.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1, 4 (1995).  See 
also Winters, 12 Vet. App. at 206.  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
(the Federal Circuit) noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
rating decision in April 1978.  

Evidence of record at the time of the April 1978 RO rating 
decision denying service connection for organic disability 
manifested by periods of unconsciousness with syncope 
included the veteran's service medical records, showing 
intermittent treatment for various symptoms and impairments.  
In June 1973, she reported experiencing abdominal pain and 
indicated that she "passed out."  On service separation 
medical examination in June 1976, she reported a history of 
dizziness or fainting spells, but no pertinent clinical 
findings were identified on examination.  

On VA neurological examination in November 1977, including a 
review of the claims file, the veteran reported experiencing 
recurrent symptoms including throbbing of the left arm.  She 
indicated that she had recurrent black-out spells since 1973 
(described as feeling of lightheadedness, fast breathing, 
dizziness, and loss of consciousness), noting that "people" 
observed her to experience such black-out spells.  On 
examination, the examiner found "absolutely nothing wrong 
with her;" electroencephalographic study and X-ray of the 
skull were "within normal limits."  The examiner indicated 
that the veteran had a history of coccidiomycosis in the 
chest, "odd type" recurrent headaches (not reminiscent of 
any particular pattern), and black-out spells sounding like 
fainting attacks without convulsion.  Periods of 
unconsciousness, by history, were diagnosed; the examiner 
opined that there was "absolutely" no evidence of history 
of any convulsive motions or sensory convulsions; the veteran 
reported having had about 15 episodes of loss of 
consciousness in the past 3 or 4 years but this could not be 
verified on examination.  

Evidence associated with the claims file since the April 1978 
RO rating decision denying service connection for disability 
manifested by periods of unconsciousness with syncope 
includes VA hospitalization records from June to July 1996; 
such records do not indicate any report or clinical findings 
referable to disability productive of loss of consciousness.  

In a letter submitted to the RO in August 1996, the veteran's 
mother indicated that she experienced "some kind [of] 
seizure," occurring up to 3 times a week and lasting about 3 
minutes in duration.

Medical records from the Good Shepherd Medical Center (GSMC), 
dated from April 1988 to November 1992 and received in 
October 1996, document intermittent treatment for various 
symptoms and impairment.  In July 1990, the veteran was 
treated for symptoms including nausea and dizziness and, on 
examination, heat exhaustion was diagnosed.  

At a December 1998 Board hearing, the veteran testified that 
she had recurrent and unprovoked episodes of black-out 
spells, dizziness, night sweats, and seizures since active 
service, noting that such attacks were at times witnessed by 
others; while in the service, she reportedly sought medical 
treatment for the seizures but, as she never had such an 
episode in the presence of a physician, no definitive 
disability could be diagnosed.  She indicated that clinical 
tests and studies performed during active service and 
thereafter showed no objective evidence of a disease 
responsible for the recurrent seizures/black-out spells.  
Although she continued to experience recurrent 
seizures/black-out spells after separation from service (at 
times witnessed by others), she did not seek medical 
treatment for that ailment.  

VA medical records from May 1994 to March 1999 document 
intermittent treatment for various symptoms and impairment 
including headaches, dizziness, nausea, generalized weakness, 
and lightheadedness.  In August 1995, heat-related nausea and 
vomiting were diagnosed.  A March 1997 magnetic resonance 
imaging study of the brain was reported as "essentially 
normal" and showing no evidence of "CP angle tumor."  

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for organic disability manifested by 
periods of unconsciousness.  Although the newly-submitted 
evidence was not previously of record, including VA and 
private medical records and a letter from the veteran's 
mother, the entirety of this evidence is cumulative of other 
evidence previously submitted and considered the RO.  
Specifically, the evidence of record in April 1978 included 
the veteran's reports of recurrent black-out spells/periods 
of unconsciousness, and the newly-submitted lay evidence 
essentially confirms her previous reports and contentions.  
Medical evidence diagnosing organic disability manifested by 
periods of unconsciousness, of service origin or otherwise, 
was not submitted or identified by or on behalf of the 
veteran since April 1978.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  
In this case, no medical evidence diagnosing organic 
disability manifested by periods of unconsciousness has been 
submitted or identified.  Thus, the evidence submitted in 
support of the application to reopen the claim of service 
connection for organic disability manifested by 
unconsciousness is clearly not new and material; it does not 
provide a new factual basis on which the veteran's claim may 
be considered.  38 C.F.R. §§ 3.104, 3.156.

The Board is mindful of the veteran's and her mother's 
contention to the effect that she has "some kind of" a 
seizure disorder productive of recurrent and unprovoked 
episodes of loss of consciousness since service.  However, 
medical evidence of record at the time of the final RO rating 
decision in April 1978 did not show the presence of organic 
disability producing loss of consciousness; the newly-
submitted evidence likewise does not document a diagnosis 
thereof; medical examinations and clinical studies performed 
over the years failed to show objective evidence of organic 
disability productive of spells of loss of consciousness.  
The veteran's mother's letter does not constitute new and 
material evidence based on which her claim may be reopen; the 
mother is not shown to be competent to render a medical 
diagnosis of chronic disability; her letter also does not 
shed a light on the circumstances surrounding the nature or 
initial time of the onset of the personally observable 
"seizures;" that the veteran claimed to be overcome, at 
times, by some kind of spells/syncopal episodes was 
previously documented in the record, and such contention was 
considered by the RO in April 1978.

Based on the finding that new and material evidence has not 
been submitted in support of the veteran's application to 
reopen the claim of service connection for organic disability 
manifested by periods of unconsciousness, the claim may not 
be reopened and the Board lacks jurisdiction to further 
review the claim.  Barnett, 83 F.3d at 1383-84.

Service connection claims:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be allowed on a presumptive basis for sensorineural 
hearing loss and bronchiectasis, if the pertinent disability 
becomes manifest to a compensable degree within one year 
after separation from service, and active tuberculosis, if 
the disability becomes manifest to a compensable degree 
within 3 years after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-27 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records indicate a diminished 
hearing acuity in the left ear on service entrance medical 
examination in April 1973 (a 20 decibels loss was recorded at 
500 Hertz), but subsequent audiology during service, 
including at service separation, showed normal hearing in 
that ear.  

Her service medical records document extensive treatment 
associated with pulmonary and respiratory symptomatology.  In 
September 1974, she complained of persistent (productive) 
cough; X-ray study of the chest showed an interstitial 
pulmonary infiltrate with associated hilar adenopathy at the 
left middle and lower lung field, raising the possibility of 
the presence of sarcoidosis, tuberculosis, viral pneumonia, 
or fungi.  An October 1974 X-ray study of the chest showed a 
left hilar mass, consistent with a dilated main pulmonary 
artery and left pulmonary artery branches; it was suspected 
that pulmonic stenosis was present.  In December 1974, she 
underwent exploratory left thoracotomy and biopsy of the left 
hilar mass; post-operatively, caseating granuloma of left 
hilum was diagnosed.  In July 1975, it was noted that her 
surgery in December 1974 to evaluate the left hilar 
adenopathy, showed no evidence of "organisms" and, on 
examination, it was indicated that there was no evidence of 
ongoing infection.  Medical examination and clinical studies 
in April 1976 showed a "possibly active cocci infection" 
and further studies were recommended; repeat cocci serology 
study in May 1976 was reported as "negative."  On service 
separation medical examination in June 1976, she reported a 
history of "ear, nose, or throat trouble," and various 
pulmonary and cardiovascular symptoms including "lung 
infection," palpitation or pounding heart, shortness of 
breath, chest pain, and chronic cough; she also noted a 
history of "tumor, growth, cyst, cancer;" no pertinent 
clinical findings were noted on examination.

On VA neurological examination in November 1977, including a 
review of the claims file, the veteran reported experiencing 
hearing loss, worse on the right; audiometric testing does 
not appear to have been performed in conjunction with the 
examination, and no clinical conclusions referable to the 
left ear were indicated.  On examination, the veteran 
reported experiencing recurrent "serious" colds with fever, 
and coughing and shortness of breath after walking a single 
flight of stairs.  The examiner indicated that the veteran 
"[seemed] to have a history of coccidiomycosis for which she 
had an exploration of thoracotomy type," but no pertinent 
clinical findings were noted on examination.

By RO rating decision in April 1978, service connection was 
granted for the veteran's residuals of exploratory 
thoracotomy with excision of hilar mass, and post thoracotomy 
scar at the chest; each disability was rated noncompensable; 
the impairment resulting therefrom is not the subject of this 
appeal.  

Medical records from the GSMC from April 1988 to November 
1992, documenting intermittent treatment for illnesses 
unrelated to the claimed lung fungus or left ear hearing 
loss, reveal an April 1988 report of history of left lung 
surgery in June 1975.  A July 1990 X-ray study of the chest 
showed sutures in the left lung, but there was no evidence of 
active disease or cardiomegaly.  

VA hospitalization records from June to July 1996 document 
treatment for symptoms and impairment unrelated to the 
claimed fungus disease of the lungs or left ear hearing loss 
but, during hospitalization, the veteran indicated that she 
had "decreased hearing."  

VA medical records in December 1996 document a report of 
gradually decreasing ability to hear since 1976; on 
examination, left ear auditory thresholds at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz were 15, 20, 15, 25, and 40 
decibels, respectively (repeat testing confirmed the 20 
decibel loss at 1,000 Hertz, but showed a 30 decibel loss at 
4,000 Hertz); left ear speech recognition ability was 100 
percent correct; mild sensorineural hearing loss at 4,000 
Hertz in the left ear was diagnosed.  

At the December 1998 hearing, the veteran testified that her 
hearing impairment developed as a result of prolonged noise 
exposure in service.  She testified that although her 
military occupational specialty did not directly involve 
duties in a high noise environment (she reportedly worked in 
an office setting), she was in fact exposed to noise from 
machinery and whistles (as her office was located within a 
shipyard).  She indicated that she had a gradual decline in 
her ability to hear since active service and, since about 
1996, wore a hearing aid in both ears.

Relative to the claimed lung fungus disability, the veteran 
testified in December 1998, that she received treatment for 
pulmonary impairment in the service; following her lung 
biopsy in service, she was reportedly informed by a physician 
that her lungs were infected by "some parasites" for which 
there was no known treatment.  She did not remember the 
clinical name of her disease, but was reportedly informed 
that its non-clinical name was "Bali fever."  She testified 
that she received intermittent treatment for pulmonary 
symptoms and impairment since service separation, and the 
same disease/infection that was reportedly diagnosed during 
service was again shown by chest X-ray study during medical 
treatment at VA Medical Center in Columbia in about 1994.

Pursuant to the February 1999 remand, the RO associated with 
the file all available medical records of treatment pertinent 
to the veteran's service connection claims.  

VA medical records from May 1994 to March 1999 document 
intermittent treatment for various symptoms and impairment 
and include reports of impaired hearing; audiological 
examinations during this period of treatment showed decreased 
hearing acuity in the left ear, and "mild" sensorineural 
hearing loss was diagnosed; on examination in January 1999, 
auditory thresholds in the left ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz were 20, 25, 20, 25, and 35 decibels, 
respectively; speech recognition ability in that ear was 100 
percent correct.

VA medical records from May 1994 to March 1999 include a June 
1994 X-ray study of the chest, showing surgical clips in the 
left upper lobe and "some" tenting of the left diaphragm 
("possibly as a result of previous surgery"); the lungs 
were otherwise clear.  In October 1996, it was noted, in 
pertinent part, that the veteran had a history of lung 
disease (Valley Fever) and left lung resection; October and 
November 1996 chest X-ray studies showed "some" radiopaque 
sutures overlying the left mid lung field, but the chest was 
otherwise "not remarkable."  On examination in February 
1997, it was noted that she had a history of Valley 
Fever/coccidiomycosis in 1974.  A chest X-ray study in 
December 1997 showed "minimal scarring" at the left 
hemithorax (in addition to the prior radiopaque suture 
material), but there was no evidence of active pulmonary 
infiltrates.  

Pursuant to the February 1999 remand request, a VA audiology 
was conducted in September 1999 to determine the etiology of 
the veteran's left ear hearing loss.  On examination and the 
examiner's review of the claims file, mild sensorineural 
hearing loss at 4,000 Hertz and high frequency hearing loss 
in the left ear, consistent with noise exposure, were 
diagnosed; left ear auditory thresholds at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz were 20, 25, 20, 25, and 35 decibels, 
respectively; speech recognition ability was 96 percent 
correct.  

Based on the foregoing, the Board finds that the claim of 
service connection for left ear hearing loss is not well 
grounded.  The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  
Impaired hearing will be considered to be a disability for VA 
service connection compensation purposes when the auditory 
threshold level in any of the frequencies 500, 1,000, 2,000, 
3,000 and 4,000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  

As discussed above, the evidence of records shows diminished 
hearing acuity in the veteran's left ear, at the time of 
service entrance and during post service medical treatment; 
during her post service treatment, mild sensorineural hearing 
loss at 4,000 Hertz was diagnosed and, on audiological 
examination in December 1996, a 40-decibel loss was recorded 
at 4,000 Hertz.  Although the 40-decibel loss at 4,000 Hertz 
(constituting the only instance indicative of hearing loss 
disability under 38 C.F.R. § 3.385) improved to 30 decibels 
on repeat testing, in view of a finding by the Board in 
February 1999, that she had a right ear hearing loss 
disability of service origin, the claim of service connection 
for left ear hearing loss was remanded to the RO for the 
scheduling of a thorough VA audiological examination.  As 
discussed in detail above, such examination was performed in 
September 1999, diagnosing mild sensorineural hearing loss in 
the left ear at 4,000 Hertz (based on a recordation of a 35-
decibel loss in that frequency on audiometry testing).  
However, such decreased hearing acuity does not constitute a 
disability for which service connection may be granted under 
38 C.F.R. § 3.385.  Absent evidence of current left ear 
hearing loss disability, the claim must be denied as not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability there can be 
no valid claim).

The Board is mindful of the veteran's own contentions that 
she has experienced gradually diminishing hearing since her 
noise exposure in service.  However, she is a lay person and 
as such is not competent to make a medical diagnosis or 
provide the etiological link between in-service noise 
exposure and any current left ear hearing loss.  See Grivois, 
6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 494. 

Based on the evidence currently of record, the Board finds 
that the claim of service connection for fungus disease of 
the lungs is well grounded as it is capable of 
substantiation.  38 U.S.C.A. § 5107(a).  This finding is 
based on the service medical records and post service 
clinical records, including the November 1977 VA neurological 
examination report.  Her service medical records document 
extensive treatment, including surgery, due to impairment 
involving her lungs and include findings consistent with 
fungus.  On VA neurological examination in November 1977, 
performed in conjunction with a review of the claims file, 
the examiner observed that she "seemed" to have 
coccidiomycosis in the chest requiring surgery in service.  
During post service medical treatment at VA facilities, as 
discussed above, history of Valley Fever/coccidiomycosis 
during service was indicated and some contemporaneous 
impairment of the lungs was shown by X-ray studies.  


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
disability manifested by unconsciousness is denied.

Service connection for left ear hearing loss is denied.


REMAND

As the veteran's claim of service connection for fungus 
disease of the lungs is well grounded, VA has a duty to 
assist her in the development of facts pertinent to the claim 
under 38 U.S.C.A. § 5107(b), including a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

The claim of service connection for fungus disease of the 
lungs was previously remanded by the Board in February 1999, 
to associate with the file all clinical records identified by 
the veteran, which may be pertinent to her claim.  As 
discussed above, such records have been associated with the 
claims file, but the entirety of the evidence is unclear as 
to the nature and etiology of any current lung disability.  
Thus, the Board believes that a complete VA medical 
examination should be performed, including a review of the 
claims file, to determine the nature and origin of any 
chronic fungus disease of the lungs which may now be present.  
Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).


In view of the foregoing, the claim of service connection for 
fungus disease of the lungs is REMANDED for the following 
action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated her 
in association with any pulmonary 
impairment since March 1999.  After any 
necessary authorizations are obtained 
from the veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO and 
added to the claims folder.

2.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of any chronic 
fungus disease of the lungs which may 
now be present.  The claims folder must 
be made available to the examiner for 
review in conjunction with this request 
for medical opinion, and any report must 
reflect the examiner's review of 
pertinent evidence in the claims folder.  
The examiner should be asked to provide 
an opinion as to whether it is as likely 
as not that any fungus disease of the 
lungs found is causally related to 
service (to the extent possible, the 
examiner should be asked to comment on 
whether any in-service pathology may be 
distinguished from post-service 
pathology, and if so, he or she should 
be requested to explain such 
distinction).  If any of the foregoing 
cannot be determined, the examiner 
should so state for the record.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefit sought on appeal is not granted, the 
veteran and her representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 18 -



- 1 -


